The defendant then produced a grant to Jonathan Jacocks of much older date than plaintiff's grant. This grant called (among other courses)"`south 14 east 171 poles to Roanoke River, then north 25 east 98 poles, then north 22 east 118 poles, then north 12 east 530 poles, then along the thoroughfare to the first station."
The courses on the plat annexed to this grant, and referred to    (22) by it, stated the courses as in the grant, except the last course but one, which, with the last course, is stated as follows: "then north 12 east 530 poles to the thoroughfare, then along the thoroughfare to the first station."
In running the line described, "south 14 east 171 poles to Roanoke River," the river was reached at the distance of 150 poles, and defendant contended that the line should be extended into the river to the channel, so as to complete the distance.
The court held, and so instructed the jury, that the call to Roanoke River terminated when the line reached the margin or bank of the river, and that the party could not extend it beyond, but that the distance was to be disregarded and the intersection with the river was to be considered the termination of the line from which the next line was to commence; and further, that the line, "north 12 east 530 poles," should run to the thoroughfare, and that for that purpose the course and distance should be disregarded, if necessary, to reach that place. *Page 12 
If the lines of the grant be run according to the instructions of the court, stopping the one line at the margin of the river, and carrying the other a straight course to the thoroughfare, the land in dispute is not covered by the defendant's grant.
The jury returned a verdict for the plaintiffs. Defendants moved to set it aside and enter a nonsuit on the matter reserved as to the admissibility of plaintiffs' grant in evidence. This was refused, and a new trial was then moved for. This also being refused and judgment rendered, defendants appealed.
I think the court was right in receiving in evidence the grant made to the lessors of the plaintiffs. It is true, the grant ought to have been registered in two years, as the law required. But by the act of 1821, ch. 10, further time of two years was given for the registration of all deeds, grants, etc., made before that time. Had any right vested between the time within which the grant ought to have been registered and the time when (24) the law of 1821 begun to operate, as in Scales v. Fewell, ante, 18, those rights would not have been divested by that act. But the defendants have shown no rights so circumstanced. If they had a right under the grant of Jonathan Jacocks, the plaintiff's grant, whether registered or not, would not stand in their way; but as it appears that that grant does not cover the land, and no other right is set up, the plaintiff's grant being comprehended in the act of 1821 entitles them to recover.
We see no objection to the charge of the court as to the boundaries of the land, and are of opinion that judgment should be rendered for the plaintiffs.
Cited: Moore v. Collins, 15 N.C. 402; McCall v. Wilson, 101 N.C. 601;Literary Board v. Clark, 31 N.C. 60; Redmond v. Stepp, 100 N.C. 219;Bowen v. Gaylord, 122 N.C. 820; Whitaker v. Cover, 140 N.C. 283. *Page 13